Case: 2:20-cv-05149-JLG-CMV Doc #: 34 Filed: 09/16/21 Page: 1 of 4 PAGEID #: 201




                                UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION

CLAUDIA BURNS,

               Plaintiff,
                                                        Case No. 2:20-cv-5149
                                                        Judge James L. Graham
       v.                                               Magistrate Judge Chelsey M. Vascura

PNC BANK, NATIONAL ASSOCIATION,
et al.,


               Defendants.

                                REPORT AND RECOMMENDATION

       This matter is before the Court on the Court’s own Order to Show Cause why Plaintiff’s

claims should not be dismissed for want of prosecution, after her failures to participate in this

litigation and to update her address. (ECF No. 32.) For the foregoing reasons, the undersigned

RECOMMENDS that Plaintiff’s claims be DISMISSED WITH PREJUDICE pursuant to

Federal Rule of Civil Procedure 41(b) for failure to prosecute.

                                                  I.

       Plaintiff filed this action in the Court of Common Pleas for Franklin County, Ohio, on

August 28, 2020, and it was removed to federal court on October 1. (ECF No. 1.) On May 6,

2021, then-counsel for Plaintiff filed a Motion to Withdraw as counsel, on the grounds that the

attorney was unable to reach Plaintiff through any means of communication despite many

attempts. (ECF No. 21.) The Court granted that motion on June 1. (ECF No. 22.) The docket

reflects that since that time, Plaintiff has not retained new counsel, and has not taken any other

action in the case. On June 28, mail from the Court to Plaintiff was returned as undeliverable.

(ECF No. 28.) On July 1, the Court ordered Plaintiff to update her address within 14 days. (ECF
Case: 2:20-cv-05149-JLG-CMV Doc #: 34 Filed: 09/16/21 Page: 2 of 4 PAGEID #: 202




No. 29.) On July 26, and again on August 11, additional mail from the Court to Plaintiff was

returned as undeliverable. (ECF No. 30, 31.) On August 16, the Court issued an order directing

Plaintiff to show cause why her claims should not be dismissed for failure to prosecute this case.

(ECF No. 32.) On August 26, that order was returned to the Court as undeliverable, and the

Court re-sent it to another address. (ECF No. 33.) Twenty days have since passed with no

response from Plaintiff. Plaintiff has not updated her address or otherwise contacted the Court.

                                                   II.

       The Court’s inherent authority to dismiss a plaintiff’s action with prejudice because of

her failure to prosecute is expressly recognized in Rule 41(b), which provides in pertinent part:

“If the plaintiff fails to prosecute or to comply with these rules or a court order, a defendant may

move to dismiss the action or any claim against it. Unless the dismissal order states otherwise, a

dismissal under this subdivision (b) . . . operates as an adjudication on the merits.” Fed. R. Civ.

P. 41(b); Link v. Walbash R.R. Co., 370 U.S. 626, 629–31 (1962).

       A district court has the authority to dismiss an action under Rule 41(b) when it has put a

party “on notice that further noncompliance would result in dismissal.” Harris v. Callwood, 844

F.2d 1254, 1256 (6th Cir. 1988); see also Stough v. Mayville Cmty. Schs., 138 F.3d 612, 615 (6th

Cir. 1998) (noting that “[p]rior notice, or the lack thereof, is . . . a key consideration” in whether

dismissal under rule 41(b) is appropriate). “This measure is available to the district court as a

tool to effect ‘management of its docket and avoidance of unnecessary burdens on the tax-

supported courts [and] opposing parties.’” Knoll v. AT & T, 176 F.3d 359, 363 (6th Cir. 1999)

(internal citations omitted). The Sixth Circuit directs the district courts to consider the following

four factors in deciding whether to dismiss an action for failure to prosecute under Rule 41(b):
Case: 2:20-cv-05149-JLG-CMV Doc #: 34 Filed: 09/16/21 Page: 3 of 4 PAGEID #: 203




           (1) whether the party’s failure is due to willfulness, bad faith, or fault; (2)
           whether the adversary was prejudiced by the dismissed party’s conduct; (3)
           whether the dismissed party was warned that failure to cooperate could lead to
           dismissal; and (4) whether less drastic sanctions were imposed or considered
           before dismissal was ordered.

Schafer v. City of Defiance Police Dep’t, 529 F.3d 731, 737 (6th Cir. 2008) (citing Knoll, 176

F.3d at 363). “Although typically none of the factors is outcome dispositive, . . . a case is

properly dismissed by the district court where there is a clear record of delay or contumacious

conduct.” Schafer, 529 F.3d at 737 (quoting Knoll, 176 F.3d at 363).

                                                  III.

       Here, four months have elapsed since Plaintiff communicated with her own former

attorney or the Court, and in the interim, Plaintiff has failed to respond to two Court Orders.

(See ECF No. 29 (ordering Plaintiff to update her address); ECF No. 32 (ordering Plaintiff to

show cause why her case should not be dismissed).) Significantly, The Court’s most recent

Order put Plaintiff on notice that her claims could be dismissed. Plaintiff’s persistent failure to

comply with Court Orders, which established reasonable deadlines for compliance, constitutes

bad faith or contumacious conduct. See Steward v. Cty. of Jackson, Tenn., 8 F. App’x 294, 296

(6th Cir. 2001) (plaintiff’s failure to comply with a court’s order “constitute[d] bad faith or

contumacious conduct and justifie[d] dismissal”); cf. Sims v. Charter One Bank, No. 3:10-cv-

2941, 2011 WL 6934806, at *3 (N.D. Ohio Dec. 30, 2011) (plaintiff’s failure to communicate

with attorney or participate in proceedings for four months was cause for dismissal under Rule

41(b)). Because Plaintiff has missed deadlines and ignored Court Orders, the undersigned

        concludes that no alternative sanction is appropriate. The undersigned therefore

RECOMMENDS that Plaintiff’s action be DISMISSED WITH PREJUDICE for Plaintiff’s

                                       failure to prosecute.
Case: 2:20-cv-05149-JLG-CMV Doc #: 34 Filed: 09/16/21 Page: 4 of 4 PAGEID #: 204




                                    PROCEDURE ON OBJECTIONS

       If any party objects to this Report and Recommendation, that party may, within 14 days

of the date of this Report, file and serve on all parties written objections to those specific

proposed findings or recommendations to which objection is made, together with supporting

authority for the objection(s). A Judge of this Court shall make a de novo determination of those

portions of the Report or specified proposed findings or recommendations to which objection is

made. Upon proper objections, a Judge of this Court may accept, reject, or modify, in whole or

in part, the findings or recommendations made herein, may receive further evidence or may

recommit this matter to the Magistrate Judge with instructions. 28 U.S.C. § 636(b)(1).

       The parties are specifically advised that failure to object to the Report and

Recommendation will result in a waiver of the right to have the District Judge review the Report

and Recommendation de novo, and also operates as a waiver of the right to appeal the decision of

the District Court adopting the Report and Recommendation. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).

       IT IS SO ORDERED.

                                                       /s/ Chelsey M. Vascura
                                                       CHELSEY M. VASCURA
                                                       UNITED STATES MAGISTRATE JUDGE
